Citation Nr: 9900950	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-32 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Eligibility for improved death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel



INTRODUCTION

The veteran, who died July 4, 1997, served on active duty 
from May 1952 until April 1954.  The appellant in this matter 
is the veterans widow.

This appeal arises from a September 1997 decision rendered by 
the Nashville, Tennessee Regional Office (RO).  By this 
decision, the RO declined to award the appellant improved 
death pension benefits, noting that her countable annual 
income (calculated at $5,952) exceeded the then-applicable 
maximum annual pension benefit of $5,688.  The RO later noted 
that moneys the appellant had paid for burial expenses were 
not deductible from her countable income because such moneys, 
though having been paid subsequent to the veterans death, 
had been paid one day prior to the date upon which her 
application for pension had been received, i.e. prior to the 
date of her pension entitlement.  In this regard, it is noted 
that the appellant has indicated having paid the veterans 
burial expenses on August 25, 1997 and that the RO appears to 
have received the appellants application for death pension 
(which the appellant is shown to have dated August 22, 1997) 
on August 26, 1997.

In March 1998, the Board of Veterans Appeals (Board) 
remanded the appellants claim, noting in so doing that, 
because she did not submit a claim for death pension within 
45 days after the veterans death, the appellant could not be 
deemed to have been eligible to have received death pension 
benefits until the date the RO received her claim, i.e., 
based upon the date stamp imprinted on such claim, not until 
August 26, 1997.  See 38 C.F.R. § 3.400(c)(3)(ii) and 
38 C.F.R. § 3.660(b) (1997).  The Board noted also that, 
because 38 C.F.R. § 3.272(h) provides that burial expenses 
paid subsequent to death but prior to [the] date of 
pension entitlement are not deductible, the $4,585 in 
burial expenses the appellant has claimed, to the extent they 
were (as she and the payee-funeral home have indicated) 
actually paid on August 25, 1997, could not be deducted from 
the appellants countable annual income for pension-
eligibility purposes.  Only burial expenses that might have 
been paid on August 26, 1997 or thereafter, the Board noted, 
could be deemed deductible. 

The Board observed also that, notwithstanding the question of 
the deductibility of burial expenses, the appellant had not 
been asked to provide information concerning other 
potentially deducible expenses (e.g. unreimbursed medical 
expenses) she may have been incurring.  Accordingly, and 
because the record reflected that the appellant had, in the 
past, incurred unreimbursed medical expenses, the RO was 
instructed to request that she submit an Improved Pension 
Eligibility Verification Report (EVR) and, if appropriate, 
further information concerning any medical or other expenses 
she may have been incurring during the annual period 
beginning August 26, 1997.  

Having determined that all requested development had been 
completed, the RO, by a decision issued in July 1998, awarded 
the appellant improved death pension benefits of $25 per 
month effective from September 1, 1997 and of $24 per month 
effective from January 1, 1998.  In awarding pension, the RO 
noted that it had taken into account medical expenses the 
appellant had indicated having paid during the annual period 
beginning August 26, 1997 and indicated once again that, 
because burial expenses (of 4,585) had been paid by the 
appellant on August 25, 1997, such expenses were not 
deductible.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that burial expenses in the amount of 
$4,585 should properly have been deducted from her countable 
annual income and that she should, therefore, have been 
deemed eligible to receive improved death pension benefits in 
an amount greater than the $25-per-month that has been 
awarded.  In this regard, the appellant has indicated that 
she paid the aforementioned burial expenses on August 25, 
1997 and that, because she had mailed her application for 
death pension on August 22, 1997, such application should 
have been received by the RO prior to her having paid the 
burial expenses.  The appellant has argued that the effective 
date of her eligibility for pension should be, at the latest, 
August 25, 1997 and that her payment of burial expenses was, 
therefore, accomplished within her period of pension 
eligibility, i.e. following (or on the same date as) the date 
upon which the RO should have received her application for 
pension.  Thus, the appellant has argued, such expenses 
should have been deemed to be deductible from her countable 
income.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 1998), has reviewed and 
considered all of the evidence and material of record in the 
veteran's claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that burial expenses 
paid by the veteran on August 25, 1997 are not deductible 
from the appellants countable income and that the RO 
properly adjusted the appellants improved pension benefits 
effective from September 1997.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  The appellants countable income for the annual period 
beginning August 26, 1997 was no more than $300 less than 
either of the two maximum annual pension benefits that were 
applicable during such annual period.

3.  Because they were paid prior to the ROs receipt of the 
appellants claim (which itself was not submitted within 45 
days after the veterans death), burial expenses were not 
deductible from the appellants countable income for the 
annual period beginning August 26, 1997.


CONCLUSION OF LAW

Improved death pension benefits were properly adjusted 
effective from September 1, 1997.  38 U.S.C.A. §§ 1503, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.23, 3.270(b), 
3.271, 3.272(g), 3.272(h), 3.273, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellants claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the appellant 
to have presented a claim that is plausible.  As to another 
preliminary matter, the appellant has not indicated that 
there exist any records of probative value that are available 
and that have not already been included in the claims folder.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
appellant in developing pertinent facts, as set forth at 
38 U.S.C.A. § 5107(a), has been satisfied.

As was noted previously, the appellant is claiming that 
burial expenses in the amount of $4,585 should properly have 
been deducted from her countable annual income and that she 
should, therefore, have been deemed eligible to receive 
improved death pension benefits in an amount far greater than 
the $25-per-month that has been awarded.  In this regard, the 
appellant has indicated that she paid the aforementioned 
burial expenses on August 25, 1997 and that, because she had 
mailed her application for death pension on August 22, 1997, 
such application should have been received by the RO prior to 
her having paid the burial expenses.  The appellant has 
argued that the effective date of her eligibility for pension 
should be, at the latest, August 25, 1997 and that her 
payment of burial expenses was, therefore, accomplished 
within her period of pension eligibility, i.e. following (or 
on the same date as) the date upon which the RO should have 
received her application for pension.  Thus, the appellant 
has argued, such expenses should have been deemed to be 
deductible from her countable income. 

Because she did not submit a claim for death pension within 
45 days after the veterans death, the appellant cannot be 
deemed to have been eligible to have received death pension 
benefits until the date the RO received her claim, i.e., 
based upon the date stamp imprinted on such claim, not until 
August 26, 1997.  See 38 C.F.R. § 3.400(c)(3)(ii) and 
38 C.F.R. § 3.660(b) (1997).  Because 38 C.F.R. § 3.272(h) 
provides that burial expenses paid subsequent to death but 
prior to [the] date of pension entitlement are not 
deductible, the $4,585 in burial expenses the appellant has 
claimed, which were (as she and the payee-funeral home have 
indicated) actually paid on August 25, 1997, are not 
deductible from the appellants countable annual income for 
pension-eligibility purposes. 

Having determined that the claimed burial expenses are not 
deductible from countable income, the Board turns now to an 
assessment of the appellants countable income for the annual 
period that began August 26, 1997.  In this regard, the Board 
observes that the appellant, on the Pension Eligibility 
Verification Report she submitted in April 1998, indicated 
that she was receiving social security benefits totaling 
$6,040 for the annual period beginning August 26, 1997 and 
that, beginning April 1, 1998, she was receiving $93 per 
month in retirement income.  Additionally, the appellant 
reported that she would be receiving a total of $16 in 
interest income during the annual period.  Upon tabulation of 
these figures, one arrives at a total of $6,521  in income 
for the annual period beginning August 26, 1997.  Upon 
subtracting the $873 in medical expenses the appellant has 
reported incurring during the annual period, one arrives at a 
countable income total of $5,648, a figure that is only 
$160 less than the higher of the two maximum annual pension 
rates ($5,688 and $5,808)  that were applicable during the 
annual period.  Under this formulation, then, the appellant 
would be entitled to a monthly rate no higher than $13.33 per 
month ($160 divided by 12).  In any event, although it would 
appear that the $25 and $24 monthly pension rates assigned by 
the RO to the appellant for the annual period beginning 
August 26, 1997 were calculated without regard to the small 
amounts of retirement and interest income the appellant has 
reported, such discrepancy is de minimis and does the 
appellant no injury.  Accordingly, the Board concludes that, 
in awarding the appellant improved death pension benefits of 
$25 per month effective from September 1, 1997 and $24 per 
month effective January 1, 1998, the RO acted properly.


ORDER

Improved death pension benefits were properly adjusted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 and Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date appearing on the face of this decision constitutes the 
date of mailing and the copy of this decision which you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.



  Social security benefits of $6,040, added to $465 in retirement income ($93 per month x 5 months) and $16 
in interest income, yields a total of $6,521.
- 2 -
